Citation Nr: 0426734	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-03 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Flordia

THE ISSUE

Whether the decision of April 22, 1997 wherein the Board of 
Veterans' Appeals denied entitlement to service connection 
for residuals of a right ankle sprain, hernias, fracture of 
the left fourth finger and gastroenteritis should be reversed 
or revised on the basis of clear and unmistakable error 
(CUE).

(The issues of entitlement to an initial disability rating in 
excess of 10 percent for right-sided facial weakness, initial 
rating in excess of 10 percent for patellofemoral syndrome of 
the right knee, initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee, initial compensable 
rating for residuals of mandible fractures, and effective 
date, prior to September 27, 1994, for a grant of service 
connection for low tension glaucoma are addressed in a 
separate decision under a different docket number.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran, the moving party, had active military service 
from July 1968 to July 1992.

The Board of Veterans' Appeals (Board) notes that the 
appellant has challenged the Board's April 22, 1997 decision 
on the grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111; 38 
C.F.R. §§ 20.1400, 20.1403 (2003); VAOPGCPREC 01-98.  The new 
statutory and regulatory provisions permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of judicial review of such determinations.

In June 1999 the appellant through his representative 
presented initial argument directed to CUE after the Board in 
June 1998 denied a motion for reconsideration of the April 
1997 Board decision regarding service connection for 
residuals of a right ankle sprain.  Subsequent action through 
his representative met essential elements of a formal motion 
in support of revision of the April 1997 Board decision on 
the basis of CUE.  Prior to the representative's presentation 
in July 2004, the Board advised the appellant and his 
representative of the docket number assigned to the motion.  

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested. 38 U.S.C. 
§ 7111(e).  

Thus, as the other issues stated on the title page are 
brought from decisions of another agency of original 
jurisdiction, the Board's jurisdiction in that matter is 
appellate rather than original.

FINDINGS OF FACT

1.  In a decision dated April 22, 1997, the Board denied 
entitlement to service connection for residuals of a right 
ankle sprain, hernias, fracture of the left fourth finger and 
gastroenteritis.

2.  The appellant has failed to allege any kind of error of 
fact or law in the April 22, 1997 Board decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

CONCLUSION OF LAW

A valid claim of CUE in the April 22, 1997 decision wherein 
the Board denied entitlement to service connection for 
residuals of a right ankle sprain, hernias, fracture of the 
left fourth finger and gastroenteritis has not been 
presented.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2003); Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).  

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable in the present case.  


Factual Background

The service medical records show that the veteran sprained 
his right ankle playing softball in May 1974, that swelling 
and pain resulted, and that X-ray examination revealed no 
abnormality.  Tenderness was elicited in the area and a 
posterior splint, ice and elevation were recommended.  The 
examiner's impression was right ankle sprain.  

The service medical records show that the veteran smashed his 
left hand ring finger on a counter in a grocery store in 
September 1978.  X-ray examination was unremarkable.  A 
sprain was assessed.


The service medical records show that the veteran was treated 
for gastroenteritis with resolved nausea and vomiting in 
October 1971.  In November 1978, it was indicated that he had 
been treating himself for an upset stomach and a cold in 
conjunction with a family history of flu.  No stomach 
disorder was indicated.

In February 1987, the veteran was seen for complaints of 
diarrhea.  Bowel sounds were increased and slight epigastric 
tenderness was elicited.  Gastroenteritis was assessed.  On a 
general physical examination in March 1990, the veteran 
complained of heartburn after eating spicy foods.  No 
gastrointestinal abnormality was shown.  

A May 1990 orthopedic examination revealed the veteran's 
complaint of generalized joint aching.  There was no 
limitation of motion, swelling, effusion or other abnormality 
of the right ankle shown.  

The service medical records show no complaint, finding or 
diagnosis of inguinal hernia.  The report of a medical board 
evaluation in late 1991 noted the physical examination was 
normal for his age except for the cervical and lumbar spine, 
the hips, the left shoulder and the feet.

A non-military, non-VA examination by an orthopedic surgeon 
in March 1992 revealed normal range of motion of the right 
ankle without specific complaint, finding or diagnosis of any 
abnormality.  A non-military, non-VA examination by a 
podiatric surgeon in March 1992 indicated the veteran's 
complaint of right ankle pain.  Right ankle dorsiflexion was 
to 95 degrees.  X-rays reportedly showed arthritic changes of 
the right ankle.

The March 1992 examination by the non-military and non-VA 
physician specializing in pain management revealed no 
complaint, finding or diagnosis of any right ankle 
abnormality.  The ankle was stable and revealed no synovitis.  
Bone scan revealed mild increase in uptake in the right 
ankle.  The examination indicated no complaint, finding or 
diagnosis of any left ring finger abnormality. The joints of 
the hands were not swollen or tender.

On VA examination in August 1992, the veteran complained of 
right ankle aching.  His gait was characterized as good.  
History of a right ankle sprain in the 1970's was recorded.  
He reportedly had good motion of the ankle but experienced 
pain off and on.  Injury to the right ankle was diagnosed.  
He complained of left fourth finger aching and recalled 
having injured the finger.  No fracture residual or other 
abnormality was detected.  Injury to the fourth digit of the 
left hand was diagnosed.

The veteran's height of 5 feet 7 inches and weight of 187 
were reported.  His build and state of nutrition were termed 
stocky.  He presented no gastrointestinal complaints.  He 
reportedly had had all types of indigestion, gas, belching 
and regurgitation.  X-rays during active service had revealed 
no pertinent abnormality.  He had been on a lot of arthritis 
medication and this could have caused his problem.  The 
abdomen was soft without rebound tenderness, rigidity or 
suprapubic tenderness.  Stomach problems were diagnosed.  The 
examiner reported no hernia.

During the September 1993 hearing, the veteran testified that 
he had sprained his right ankle during active service and 
thereafter had problems walking and shifting his weight with 
swelling and pain.  He stated that degenerative changes had 
developed in the right ankle.  He recalled that he had 
injured his left fourth finger during active service with 
resultant pain on use.  He related stomach trouble after he 
ate.  His wife testified that he got up three or four times a 
week to vomit because he could not digest his food.

On the VA examination in November 1993, the veteran 
complained of limited motion, swelling and pain of the right 
ankle after many injuries.  He moved cautiously but gait was 
normal.  There was full range of motion of the right ankle 
with no increased joint swelling or evidence of any 
abnormality.  Pursuant to his history of twisting the ankle 
in the 1970's, X-rays were ordered and they were interpreted 
as showing no evidence of fracture or dislocation.  The ankle 
mortise appeared intact.  The impression was negative right 
ankle.  The diagnosis was right ankle pain of unknown 
etiology.  There was no complaint, finding or diagnosis of 
any left ring finger abnormality.  

A non-VA physician reported in April 1994 that the veteran 
had probable peptic gastritis which the veteran apparently 
dated back to active service.  Peptic gastritis was 
diagnosed.  The physician reported that the veteran had small 
bilateral reducible inguinal hernias.  These were later 
confirmed to be present.  A non-VA physician reported in 
August 1994 that the veteran had dyspepsia which had 
responded to Zantac.  "Peptic Gastric" was shown as a 
diagnosis based on an upper gastrointestinal X-ray.  The 
physician reported that the veteran had a history of a small 
inguinal hernia.

The veteran's wife reported in November 1994 that he had had 
stomach problems since active service.  A doctor reportedly 
had diagnosed an ulcer.

In evaluating this record in its April 1997 decision, the 
Board determined that each of the claims now being reviewed 
was not well grounded.  Regarding the left fourth finger, the 
Board noted that the veteran's assertion of current 
disability was not corroborated through medical evidence of a 
disability beyond a mere recordation by a VA examiner of the 
veteran's self reported history.  The Board applied 
essentially the same reasoning regarding the right ankle when 
it noted the reference to arthritis during military service, 
but the more recent VA evaluation that included radiology 
studies which did not show any chronic disability or 
arthritis, respectively.  As for gastroenteritis, again the 
Board noted the conflicting evidence and determined the 
record did not show current chronic disability.  Finally the 
Board explained that the evidence regarding hernia did not 
establish any link to military service for a disorder 
initially found several years after military service. 


Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.

See Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that stated "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied.")

The regulations have now been amended to comply with this 
decision. 66 Fed. Reg. 35902-35903 (effective July 10, 2001).

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made. (2) Special rule for Board decisions issued on or after 
July 21, 1992.

For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.


(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis. A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision. (2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist. (3) Evaluation of 
evidence. A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error." Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

If not shown in service, service connection may be granted 
for certain chronic disorders, including arthritis, if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clearcut clinical entity, at some 
later date.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. 

The presumptive provisions of the statute and Department of 
Veterans Affairs regulations implementing them are intended 
as liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. 
§ 3.303(d).


Analysis

The veteran's argument for finding CUE in the April 1997 
Board decision, in sum, is that the Board did not give proper 
consideration to the evidence regarding the injury to the 
left fourth finger and gastrointestinal disorder contained in 
the service medical records and civilian medical reports.  As 
for the right ankle he asserts that the examiners during 
military service found arthritis of the ankle confirmed with 
a bone scan.  As for hernia, he asserts that the Board 
decision in April 1997 ignored a favorable medical opinion.  

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  

A party who disagrees with the Board's denial of a motion for 
revision based on CUE in a prior Board decision can appeal 
that determination to the CAVC.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400, 20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (2003) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.  

The basic regulatory framework for the Board review of CUE 
motions was substantially affirmed recently.  See Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

In this case, the argument, most favorably interpreted, 
asserts that the Board did not give the appropriate weight to 
the available favorable evidence when it denied service 
connection.  It is not asserted that the VA examinations 
should be totally discounted as unreliable or so defective to 
be insufficient to support the decision against service 
connection in light of the evidentiary record.  

In essence, the argument is that the Board failed to weigh 
correctly the evidence and had it done so the outcome would 
have been materially different.  It is argued that the Board 
failed to consider significant evidence that, according to 
the veteran's argument, demonstrated a right ankle disorder, 
hernia, chronic gastroenteritis and a disability of the left 
fourth finger and was undebatably sufficient to support 
service connection.  The argument does not identify an 
applicable regulation that the Board misapplied or failed to 
apply.   

The Board notes in passing that that the RO rating action 
that led to the Board decision of April 1997 was subsumed by 
the Board's decision.  See, Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998) and VAOPGCPREC 14-95.  In essence an 
underlying rating determination is subsumed in the Board's 
appellate decision in the matter.  The framework for the 
review of a claim of CUE provided in 38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1403 has been previously noted.  
Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made and be outcome 
determinative.  See for example Cook v. Principi, 318 F.3d 
1334, 1344 (Fed. Cir. 2002).  Moreover, CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  

The appellant or his representative does not argue that 
evidence was available but not obtained.  Thus the "correct 
facts" were available to the Board in 1997.  The argument 
that the Board decision in 1997 did not give appropriate 
consideration to medical evidence is rebutted in the analysis 
that referred to specific medical evidence on each claimed 
disorder during military service and thereafter.  

The rationale for the April 22, 1997, Board decision on each 
disability has been reported previously.  Clearly, the 
decision was supported by and consistent with the evidence 
then of record.  The facts as they were known were available 
to the Board and it is not argued otherwise.  The applicable 
regulations did not change pertinently after the veteran 
filed his claim and Board review was completed.  The 
significant changes in the law and regulations several years 
later are not applicable here.  

The Board applied the well settled case law that developed 
the following principles for a well grounded claim 
determination: A threshold question to be answered is whether 
the veteran has presented evidence of a well grounded claim; 
that is, a claim that is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Although the claim need not be conclusive, it must 
be accompanied by supporting evidence.  An allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

The Board points out that the appellant's arguments of error 
of fact as cited above, whether applied either specifically 
or collectively to the correct facts as known before the 
Board in April 1997, the inescapable conclusion remains that 
the overall result is not shown to be manifestly different 
from that reached by the Board at that time.  The appellant 
and his representative argue, in essence, that what was 
"known" compelled a favorable decision in 1997.  

The Board must observe that what was  "known" did not 
confirm chronic disability of the right ankle, left fourth 
finger, chronic gastroenteritis or hernia linked to military 
service by competent evidence.  Clearly what the appellant 
argues to support CUE is a different interpretation of the 
evidence.  In essence, the evidence did not compel a decision 
in his favor.  

The record shows that the Board considered the pertinent 
documentary evidence and appeared to take a careful approach 
in evaluating the claims with the applicable adjudication 
criteria in mind.  In particular regarding the right ankle, 
the Board acknowledged the more favorable opinion during 
military service but that a chronic disability to account for 
pain was not confirmed based upon the current clinical and 
radiology evaluation.  

Thus, with the standard of CUE in mind, the Board finds that 
the correct facts as stated in this case as they were known 
to the Board in April 1997 lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  

The Board must remind the appellant that the applicable 
standard for CUE expressed in the law and regulations 
provides an argument based upon disagreement as to how the 
relevant facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  

Consequently, the Board concludes that the appellant has not 
presented a valid claim of CUE in the April 1997 Board 
decision and that his application should be dismissed.  The 
veteran fails on the pleading of his CUE claim rather than 
the merits, and the appropriate decision is to dismiss the 
claim without prejudice to refilling rather than to deny the 
claim.  See Simmons v. Principi, 17 Vet. App. 104, 111-15 
(2003).  


ORDER

The veteran, not having submitted a valid claim of CUE in the 
decision dated April 22, 1997, wherein the Board denied 
entitlement to service connection for residuals of a right 
ankle sprain, hernias, fracture of the left fourth finger and 
gastroenteritis, the claim is dismissed.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



